Citation Nr: 1122120	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for arthritis of the feet, claimed as due to cold exposure.

2.  Entitlement to service connection for arthritis of the ankles.

3.  Entitlement to service connection for neurological disability involving the ankles. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

In July 2007, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

The Board notes that additional evidence was associated with the record after the RO issued the statement of the case (SOC) in October 2007.  However, the additional evidence is not relevant to the issues on appeal.

The issue of entitlement to service connection for neurological disability involving the ankles is addressed in the remand that follows the order section of this decision.

The issues of entitlement to an increased rating for tinea fungal infection and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the Veteran's representative in argument submitted in May 2011.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Entitlement to service connection for arthritis of the feet, claimed as due to cold exposure, was denied in an unappealed December 2001 rating decision.

2.  The evidence received since the December 2001 decision is cumulative or redundant of that previously of record or does not relate to an unestablished fact necessary to establish the claim.

3.  Ankle arthritis was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for service connection for arthritis of the feet claimed as due to cold exposure.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Arthritis of the ankles was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the Veteran was provided all required notice in a letter mailed in April 2006, prior to the originating agency's initial adjudication of the claims.

The record also reflects that service treatment records are of record and all post-service medical evidence identified by the Veteran has been obtained.  

The Board also notes that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claims, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

With respect to the bilateral ankle claim, the Board notes that VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the evidence fails to establish that the Veteran suffered an event, injury or disease in service; and fails to suggest that arthritis of either ankle was present within one year following his discharge from service; and also fails to suggest that arthritis of either ankle is etiologically related to active service or service-connected disability.  Consequently, VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.  

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  





Analysis

In an unappealed rating decision dated in December 2001, the RO denied service connection for arthritis of both feet claimed as due to exposure to cold in service.  The claim was denied based on the RO's determination that the Veteran did not sustain cold injury of the feet in service.

The medical evidence added to the record since that decision relates to the Veteran's status many years following his discharge from service.  It shows that the Veteran continued to report a history of cold injury in service but includes no medical evidence showing that the Veteran actually sustained cold injury of the feet in service.  The Veteran's statements have also been added to the record.  Specifically, the Veteran was afforded a hearing before a Decision Review Officer during which he testified that during his military service he spent the night in a foxhole and the next morning his feet were frozen solid.  The Board has carefully considered those statements testimony and acknowledges that the Veteran is competent to state that his feet were subjected to cold conditions in service and to describe the symptoms he experienced in service and after service.  However, his statements are essentially cumulative in nature since his descriptions of what happened during service and of his symptoms during and after service were presented in connection with earlier claims.  No corroborating evidence of the presence of cold injury of the feet in service has been presented.  Therefore, the Board must conclude that new and material evidence has not been presented to reopen this claim.

Service Connection for Arthritis of the Ankles

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that arthritis of his ankles is related to his cold exposure in service.  His representative contends that the arthritis is related to the Veteran's service-connected fungal infection of his feet.

Service treatment records are negative for evidence of any ankle disorder.  The report of the separation examination in July 1961 notes that the Veteran's lower extremities were found to be normal on clinical examination.

In December 1964, the Veteran filed a claim for service connection for residuals of frozen feet.  He did not mention any ankle disability in that claim.

In February 1965, the Veteran was afforded a VA examination in response to his claim for service connection for residuals of frozen feet.  At that time, he reported no complaint pertaining to his ankles.  The examination disclosed a fungus infection of the feet (for which the Veteran has been granted service connection) and no residuals of trench feet.

Post service treatment records show that in October 1970, the Veteran complained of ankle pain as well as heel pain near the Achilles tendon.  A diagnosis of flat feet was provided.

VA treatment records dated from 1997 to 2002 note complaints of pain in the ankles.  A July 2000 X-ray study of the tibia and fibula disclosed minimal arteriosclerotic changes with no bony abnormality.  An August 2001 VA record notes complaints of aching ankles, particularly in the cold.  The physician noted that he had written a letter regarding a possible association between frost bite and current ankle symptoms.  The physician noted that X-rays did not show any significant boney abnormalities.  A September 2001 VA examination report notes that a March 2001 X-ray study of the ankles was negative for any abnormalities.  The Veteran also complained of some paresthesias around the right ankle and the top of his right foot.   

A May 2002 VA treatment record notes complaints of chronic ankle pain with complaints of swelling for the past three days.  A diagnosis of right ankle sprain was provided.  A September 2002 consultation indicates that the Veteran reported a history of bilateral ankle pain since about the 1960s that was worsening.  Films of the ankles were reviewed and showed mild soft tissue prominence with no evidence of osseous abnormality.  Radiology of the right ankle showed that the ankle was within the normal limits.  An impression of ankle pain that appeared to be consistent with osteoarthritis by history was provided.  The physician stated that gouty arthritis could not yet be ruled out.  

A June 2007 VA treatment record notes treatment for arthritis involving the neck, shoulders, elbows, wrists, fingers, knees, hips and feet but includes no diagnosis of arthritis of the ankles.  Subsequent VA treatment records reflected treatment for pain and arthritis in multiple joints, but are silent for any complaints of, treatment for, or diagnosis of any ankle pain or arthritis.

The Board notes that the Veteran has asserted that has had had bilateral ankle pain since the 1960s.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to state that he has had pain in the ankles since service, the Board has not found his statements concerning a continuity of symptomatology to be credible.  In this regard, the Board notes that the Veteran's ankles were found to be normal on the examination for discharge, the Veteran did not include ankle disability in his original claim for VA compensation benefits in December 1964, and the Veteran did not report any ankle complaints at his initial VA examination in February 1965.  Ankle complaints were not documented until 1970, at which time the Veteran was diagnosed with pes planus.  No ankle diagnosis was recorded at that time or until decades after the Veteran's discharge from service.

The Board further notes that there is no medical evidence suggesting that arthritis of the Veteran's ankles is related to cold exposure in service or otherwise related to service or service-connected disability.  While the Veteran might sincerely believe that his arthritis is related to cold exposure in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.  


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for arthritis of both feet based on cold exposure in service is denied.

Service connection for arthritis of the ankles is denied.


REMAND

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  

In this case, the record includes an August 2001 statement from a VA physician indicating that the Veteran has neurological pain in the ankles due to frostbite injury and the report of a September 2001 VA examination indicating that the Veteran has mild peripheral neuropathy of the right ankle that is related to cold exposure.  In accordance with Clemons, the Board has construed the Veteran's current ankle claim to include service connection for neurological disability involving the ankles.  This issue has not been developed or adjudicated by the originating agency.

Therefore, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development in response to the Veteran's claim for service-connection for neurological disability involving the ankles.

2.  Then, the RO or the AMC should adjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


